Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 18, 1995, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, and order, *710same court and Justice, entered on or about July 30, 1996, which denied his motion pursuant to CPL 440.20 (1) to set aside his sentence, unanimously affirmed.
Defendant’s contentions regarding the purported violation of his cooperation agreement are unpreserved for appellate review since defendant, at sentencing, never argued that the court had committed a substantive or procedural error in imposing sentence, and since the court imposed a sentence within the limits authorized by statute (see, People v Hurley, 75 NY2d 887; People v Anonymous, 249 AD2d 167). In any event, pursuant to the agreement, the determination of the value of defendant’s services was within the People’s sole discretion and since their determination that defendant’s cooperation failed to comply with the agreement was made in good faith, defendant’s claim is without merit (see, People v Anonymous, 219 AD2d 525, lv denied 87 NY2d 844; People v Apolinar, 208 AD2d 548, lv denied 84 NY2d 1028).
We conclude that, under all the circumstances, counsel provided meaningful representation (People v Baldi, 54 NY2d 137; see, People v Benevento, 91 NY2d 708, 713-714).
We perceive no abuse of sentencing discretion.
Oral application made at call of the calendar to release decision under the caption of “People v Anonymous” granted. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.